 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRISTAN D. ALLAN,                                  No. 2:16-cv-0695 MCE AC P
12                       Plaintiff,
13           v.                                          ORDER
14    P. SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 12, 2020, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 52. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued March 12, 2020 (ECF No. 52), are

28   ADOPTED in full;
                                                         1
 1          2. This action is DISMISSED without prejudice for failure to prosecute and for failure to
 2   obey a court order, see Fed. R. Civ. P. 41(b) and L.R. 110; and
 3          3. Defendants’ motion for summary judgment (ECF No. 44) is DENIED as moot.
 4          IT IS SO ORDERED.
 5   Dated: April 7, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
